TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00782-CV


                                  Uptown Cars, Inc., Appellant

                                                 v.

                 Newcastle Management Trust and Jerry Landers, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-16-000432, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Uptown Cars, Inc., filed a notice of appeal on October 30, 2019, after the

district court signed an order on cross-motion for summary judgment. Subsequently, Newcastle

Management Trust and Jerry Landers filed motions to modify the district court’s order. For that

reason, Uptown Cars, Inc., has filed an unopposed motion to suspend the deadline for filing the

clerk’s record and all appellate deadlines until the district court has ruled on the motions to

modify. We grant the motion. See Tex. R. App. P. 2. Accordingly, we suspend all appellate

deadlines and abate this appeal until the parties have notified us that the district court has ruled

on the motions to modify. Upon receiving notification from the parties, this Court will reinstate

the appeal, and the applicable appellate deadlines will start to run from the day of reinstatement.
Before Justices Goodwin, Baker, and Kelly

Abated

Filed: December 18, 2019




                                            2